45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Carland Ray DAVIS, Defendant Appellant.
No. 93-7169.
United States Court of Appeals, Fourth Circuit.
Submitted August 10, 1994.Decided January 4, 1995.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-91-52-BR, CA-93-72-BR)
Carland Ray Davis, appellant pro se.  Christine Witcover Dean, Asst. U.S. Atty., Raleigh, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion for reconsideration under Fed.R.Civ.P. 59.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Davis, Nos.  CR-91-52-BR;  CA-93-72-BR (E.D.N.C. Oct. 4 & 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion requesting judicial notice of the alleged fact that Chapman v. United States, 500 U.S. 453 (1991), controls his final claim